DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, and 9-14, drawn to the run-flat tire according to claim 1 with the side reinforcing rubber cross-sectional area relative to the total of the cross-sectional area of the first and second bead filler rubbers of claim 2.
Group II, claim(s) 1 and 3, drawn to the run-flat tire according to claim 1 with the side reinforcing rubber maximum thickness relative to the side reinforcing rubber normal line thickness and to the total of the normal line thicknesses of the first and second bead filler rubbers of claim 3.
Group III, claim(s) 1 and 4, drawn to the run-flat tire according to claim 1 with the straight line distance of claim 4.
Group IV, claim(s) 1 and 5, drawn to the run-flat tire according to claim 1 with the normal line thickness of the first bead filler rubber relative to that of the second bead filler rubber of claim 5.
Group V, claim(s) 1 and 6, drawn to the run-flat tire according to claim 1 with the side reinforcing rubber maximum thickness limitations of claim 6.
VI, claim(s) 1 and 7-8, drawn to the run-flat tire according to claim 1 with the tan δ and JIS-A hardness of the side reinforcing rubber and the alternative tan δ and JIS-A hardness of the first bead filler rubber, the second bead filler rubber, or both the first and second bead filler rubbers of claim 7.
Claim 1 link(s) Inventions I and II-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it Japanese Patent Application 2012-96656 A cited by applicant and Mechanics of Pneumatic Tires. See the embodiment of Figure 1, translation paragraphs 0016-0020, 0024-0025, and 0037-0047, Examples 1-5 in Table 1 all with section height SH = 0.40 x 255 mm = 102 mm, H1=20 mm = 20% of SH within the claim 1 range of 15%-40% inclusive, and H2=45 mm = 44% of SH within the claim 1 range of 35%-55% of SH, Figure 1 clearly depicts the straight line distance between the radially inner and outer ends of the second bead filler rubber as being between H1 and H2 and so in the exemplary tire it is between 20% and 44% of SH within the claimed range of 20%-45% inclusive, Figure 1 clearly depicts the cross-sectional area of the second bead filler rubber as being greater than that of the first bead filler rubber: it is well known to provide the inner surface of a pneumatic tire in the form of an innerliner layer in order to avoid the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209), therefore it would have been obvious to one of ordinary skill in the art to provide the inner surface of the above pneumatic tire in the form of an innerliner layer in order to avoid the need for a separate inner tube.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Conclusion
Applicant is urged to maintain a patentable line of demarcation between the claims in copending application 16/652,971 and the claims in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            January 6, 2022